Citation Nr: 1122466	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-34 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during private hospitalization from May 15, 2009 to May 20, 2009.  


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.  

The VAMC concedes that the appellant meets all of the criteria required by the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725, subsequent legislation and implementing regulations at 38 C.F.R. § 17.1000 et seq., except that the latter part of the hospitalization was not required by an emergency.  

The exact dates the VAMC claims the Veteran was stabilized, and there was no longer an emergency, are not clear.  The original decision letter, dated in June 2009, told the Veteran that benefits were authorized from May 15 2009 to May 17, 2009.  On a second review, dated in March 2010, a VA physician expressed the opinion that the Veteran was stabilized on May 18, 2009.  However, the record does not reflect any adjustment in the original decision.  Thus, the Board has stated the issue to cover the entire period of hospitalization, although some initial part has already been paid for by VA.  


FINDINGS OF FACT

1.  Private hospitalization from May 15, 2009 to May 20, 2009 was required by a medical emergency.  

2.  The medical emergency that required private hospitalization was not stabilized until the Veteran's release from the private hospital on May 20, 2009.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred during private hospitalization from May 15, 2009 to May 20, 2009 have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  There is some question as to whether VCAA applies to claims for payment or reimbursement of unauthorized medical expenses.  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  In this case, the VCAA notice letter was dated three days after the May 2010 statement of the case.  However, the late notice was not prejudicial to the Veteran.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Criteria

As a person receiving regular health care at VA medical centers, the Veteran does meet the threshold requirement for payment or reimbursement under the program provided by the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725 with implementing regulations at 38 C.F.R. § 17.1000 et seq.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment).  

The provisions of 38 U.S.C.A. § 1725 were changed by legislation that became effective October 10, 2008.  See Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  Specifically, the word "shall" in the first sentence replaced the word "may."  This made the payment or reimbursement by VA mandatory and non-discretionary, if the requirements for such payment were satisfied.  

Under both the former and revised versions of § 1725, the definition of the term "emergency treatment" was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).  

Also changed by the revision was how long emergency treatment continued, once the definition of "emergency treatment" was met.  Under the former version, treatment is considered emergent until the Veteran is transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.  Under the revised version, "emergency treatment" is continued until (i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no such facility agreed to accept such transfer; and (II) the non-VA facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a VA facility or other Federal facility.  


Discussion

The Board is impressed with the Veteran's attempts to use VA facilities.  He called a VA clinic on May 14, 2010 and said that abdominal pain had begun the night before and was increasingly severe.  It was recommended that he go to the VA emergency room.  

The next day, May 15, 2010, he called again and said that he did not have anyone to drive him the day before.  He said that his stomach was painful, sore, and felt bloated.  He reported that he had a normal bowel movement.  It was again recommended that he come to the VA emergency room.  This time he came to the VA emergency room.  He reported that he had developed nausea with dry heaves.  He had not eaten since the pain began three days earlier.  He had a bowel movement each day since the pain began.  Examination disclosed a markedly distended abdomen that was tympanic with diffuse tenderness and rebound noted.  There were markedly hyperactive bowel sounds.  The assessment was a probable diverticulitis and possible abscess.  He was sent by ambulance from the VA clinic to the private hospital for evaluation.  (The ambulance charges have been covered.)   

The private hospital notes show that computerized tomography (CT) revealed a small bowel obstruction and chronic diverticulosis.  The Veteran was treated conservatively, including the placement of a nasogastric suction tube.  An X-ray study on May 17, 2009, showed no evidence of previously noted dilated small bowel loops, suggesting improvement in the partial small bowel obstruction.  Clinical notes for May 17, 2009 show the Veteran had not had a bowel movement.  The nasogastric tube was removed on May 18, 2009.  The abdomen was still symptomatic with 2+ bowel sounds.  Notes for May 19 show the Veteran was better.  A note dated May 20 reflects a clear liquid diet.  

One interesting note for the period of hospitalization comes from a VA care coordinator and is dated May 19, 2009.  It notes that the Veteran was actively enrolled in the program and being tracked by the VA care coordinator.  However, the note does not show that the care coordinator attempted to contact the Veteran or the private hospital.  Actually, the note seems to be standard language and does not reflect that the care coordinator knew of the Veteran's hospitalization, even though he was sent to the private hospital by the VA emergency room physician.  

In March 2010, a VA physician reviewed the record and concluded that the small bowel obstruction had resolved on May 18, 2009, as evident by active bowels and he had a bowel movement.  The Board finds this reasoning unpersuasive.  First, we do not read the private clinical notes as reflecting a bowel movement.  There is a note that the Veteran complained about his bowel movements.  This appears to be a historical note.  The Veteran had a partial small bowel obstruction.  This blocks the passage of more solid feces but permits the flow of looser, more liquid stool, such as stools the Veteran originally described.  Thus, the record shows he complained about his bowel movements, not that he had one.  Moreover, he had not eaten, and had nasogastric tubes sucking out the contents of his stomach until late on May 18, 2009.  Thereafter, he was on a clear liquid diet.  Such a diet would not produce a normal stool or bowel movement.  Consequently, while the Veteran may have passed the obstruction, we must conclude that he could not have had a normal bowel movement on May 18, 2009.  Another factor relied upon by the VA physician was that the Veteran had "active bowels."  Bowel sounds were 2+ on May 18, but then one of the symptoms on admission had been hyperactive bowel sounds.  So, the fact that the Veteran continued to have active bowels does not mean the bowels had normalized or that the emergency had passed.  Therefore, the medical opinion that the Veteran had stabilized based on a bowel movement and bowel activity on May 18, 2009 is not credible.  

Conclusion

The Veteran has averred that he was sent to the private hospital by a VA physician.  He asserts that his condition was not stabilized.  He states that he was on liquid Demerol and other pain and infection drugs and could not have made any sort of decision about leaving the hospital.  He had tubes down his throat removing fluids from his stomach.  He wrote that the doctors at the hospital did not rule out surgery until the night before he was released.  In his appeal, he reported that he was on a feeding tube and IV (intravenous line) until the day his doctors released him from the hospital.  

The evidence against the claim is not persuasive.  The file does not adequately reflect the basis of the original denial.  It does not show why it was initially felt that the Veteran was stable on May 17, 2009.  The second review provides an explanation for stability on May 18, 2009; but, for the reasons discussed above, that is not credible in light of the record.  Thus, the Board finds that there is no credible evidence against the claim.  

Whether there is an emergency is not a medical question.  Rather, the presence of an emergency turns on whether the situation is of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  This prudent layperson standard does not change when determining whether the emergency has ended.  Consequently, under the facts of this case, and resolving reasonable doubt in the Veteran's favor, the Board finds that a reasonably prudent layperson with tubes down his throat, an IV line in his arm, and his bowels still not normal would conclude that an emergency still exists.  Therefore, the Board finds that the Veteran was not stabilized until his release from the private hospital on May 20, 2009.  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred during private hospitalization from May 15, 2009 to May 20, 2009 is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


